OPINION OF THE COURT
Per Curiam.
Florieto Amante has submitted an affidavit dated April 25, 1990, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9).
The respondent acknowledges in his affidavit that allegations of professional misconduct are being investigated by the petitioner Grievance Committee. These allegations involve the respondent converting to his own use $10,000 entrusted to him as an escrow agent; improperly commingling clients’ funds with the respondent’s funds in his escrow account; failing to cooperate with the legitimate investigation of the Grievance Committee regarding the aforementioned allegations; failing to submit escrow records requested by the Grievance Committee in violation of section 691.12 (j) of this court’s rules governing the conduct of attorneys (22 NYCRR 691.12 [j]); disobeying this court’s judicial subpoena and judicial subpoena duces tecum issued on June 22, 1989, by failing to appear at the Grievance Committee’s office to produce records and testify on July 5, 1989; and having been convicted of a "serious crime” as defined by Judiciary Law §90 (4) (d), in that, he pleaded guilty to the crime of petit larceny on March 30, 1990, in the Supreme Court, Richmond County. The respondent further acknowledges that if disciplinary charges were initiated against him based upon the alleged misconduct, he could not successfully defend himself on the merits.
The respondent further states that his resignation is freely and voluntarily rendered, that he has not been subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation.
The Chief Counsel for the petitioner Grievance Committee recommends that the resignation be accepted. Under the circumstances, the respondent’s resignation as a member of the Bar is accepted and directed to be filed. The respondent is disbarred and it is ordered that his name be stricken from the roll of attorneys and counselors-at-law, effective forthwith.
Mangano, P. J., Bracken, Brown, Kunzeman and Lawrence, JJ., concur.
Ordered that the resignation of Florieto Amante is accepted and directed to be filed; and it is further,
*530Ordered that pursuant to Judiciary Law §90, effective immediately, Florieto Amante is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Florieto Amante shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, Florieto Amante is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.